Citation Nr: 0620942	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  05-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active-duty service from 
October 1964 to October 1967, and had subsequent service in 
the reserves from October 1968 to May 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2004, a statement of the case was issued in January 
2005, and a substantive appeal was received in February 2005.

The veteran also filed a notice of disagreement for on a low 
back disability issue and a statement of the was issued on 
that issue in April 2005.  However, he has not yet filed a 
substantive appeal and that issue is therefore not in 
appellate status at this time.     .  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

It appears that the veteran is claiming that his disease of 
diabetes was first manifested during a period of active duty 
for training.  The record shows active duty service ending in 
October 1967 followed by reserve service for a number of 
years ending in May 2003.  In view of the veteran's 
contention, the exact nature of the veteran's duty status 
during his reserve period is crucial to the adjudication of 
this case.  Of record is a copy of the veteran's 
chronological statement of retirement points in the reserves.  
However, this document does not show which periods of reserve 
service were periods of active duty for training.  Further 
development in this regard is necessary to allow for informed 
appellate review of his claim. 

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate a service connection claim, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Since the appeal is being remanded for 
other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.
  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran's 
reserve unit, or such other reserve 
component as may be required, and request 
a list of all dates of active duty for 
training.    

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if the 
veteran's diabetes was incurred in or 
aggravated during a verified period of 
active duty for training.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


